El Juez Asociado Señor Snydeb
emitió la opinión del tribunal.
El acusado fné convicto de homicidio involuntario por un jnrado, y ha apelado de la sentencia qne lo condenó a sufrir un año de cárcel.
Annqne se señalan tres errores, dos de ellos envuelven el mismo incidente. La prneba demostró qne el acusado *819mientras manejaba nn truck,, arrolló y cansó lá'muerte del' finado. Estando el jurado' deliberando,' regresó a la'sala'de la corte a iniciativa propia, teniendo lagar el siguiente 'diá-logo :
“Presidente del Jurado: Señor Juez: Hay algunos de los ju-rados que oyeron una pregunta que usted hizo a uno de los testigos, con referencia al trayecto de la carretera donde ocurrieron los he-chos, sobre si había una curva.
“Juez: Parece que fué el testigo Felipe Ortiz. - El taquígrafo podrá leer la parte pertinente a los señores-del jurado.
“Taquígrafo: (Leyendo de sus notas;)
“ ‘Juez: La corte desearía aclarar un punto. ¿En el sitio donde ocurrió el accidente, es una curva o un sitio recto?
“ ‘Hay una simple curva.
“ ‘¿Se ve a distancia?
“ ‘Sí, señor.
“ ‘¿Donde ocurrió el accidente es curva?
“ ‘Una simple curva.’
“Jurado Dámaso A. Toro: Yo interesaba saber si la curva do-blaba a la izquierda o hacia la derecha.
“Juez: No lo dijo el testigo. El testigo dijo que era una simple curva y que se veía a distancia, y no dijo más nada.
“Fiscal: Parece que dijo que iba para Guayanilla el truck.
“Juez: No podemos insertar nada. Y los señores del jurado no tomarán en consideración las palabras del fiscal.
“Jurado Sr. Verges: Si el accidente fué al entrar a la curva o antes de llegar a la simple curva.
“Juez: El testigo no ha declarado ninguna otra cosa sobre el sitio del accidente; que había una simple curva y que se veía a distancia. No dijo más nada ni nadie le preguntó. Pueden reti-rarse y seguir deliberando. Receso de la corte hasta la vuelta del jurado.
“ (El jurado se retira de nuevo a deliberar.) ”
Nada perjudicial vemos en el comentario del fiscal de distrito de que el truck iba baeia Guayanilla. Como cues-tión de becbo, el testigo de referencia había declarado que el truck iba de Ponce a Guayanilla. Aparentemente nunca *820hubo discusión alguna en cuanto a ese hecho específico. La corte, sin embargo-, instruyó al jurado que no tomara en consideración el comentario del fiscal de distrito, y el acu-sado no hizo objeción ni manifestación alguna durante ese diálogo. El acusado descansa en el caso de Pueblo v. Marchand Paz, 53 D.P.R. 671, pero los hechos del presente caso no son ni aun remotamente similares a lo que ocurrió en dicho caso. -
El último error consiste en que hubo manifiesto error en la apreciación de la evidencia.. Aquí la acusación fue que la negligencia criminal del acusado al manejar un truck tuvo por resultado la muerte del finado. La prueba del Pueblo, a la cual dió crédito el jurado, fue que temprano en la tarde el finado y otro hombre caminaban despacio por el lado derecho de la carretera hacia G-uayanilla; que mientras to-maban una curva simple en la carretera, un truck que era manejado por el acusado a velocidad excesiva en la misma dirección, sin que tocase bocina, arrolló al finado, quien fue lanzado a la cuneta contigua y quien falleció más tarde a consecuencia de las lesiones recibidas. El finado fue gol-peado por la parte de atrás del truck, que era más ancha que la parte del frente. El acusado no se detuvo, sino que con-tinuó manejando el truck hacia G-uayanilla.
El acusado descansó en el testimonio de que el finado estaba borracho y caminó hacia el truck. Bajo todas las circunstancias, el jurado estuvo justificado en no darle cré-dito a este testimonio y en rendir un veredicto de culpabi-bilidad. Los casos de Pueblo v. Ramos, 43 D.P.R. 71, y Pueblo v. Rivera, 55 D.P.R. 783, citados por el acusado, se distinguen por sus propios hechos. El caso de Ramos en particular claramente envolvía un accidente inevitable.

La sentencia de la corte de distrito será confirmada.